Citation Nr: 0205826	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-39 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a lung disorder.

3. Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in pertinent part, denied 
service connection for a back disorder, a lung disorder, and 
a hearing loss disorder.  

On February 27, 1997, the Board dismissed the veteran's 
appeals on procedural bases.  Subsequently, a binding VA 
General Counsel Opinion [VAOPGPREC 9-97 (Feb. 11, 1997)] 
resulted in the Board vacating its February 27, 1997 decision 
in August 1997.  In September 1987, after reviewing the case, 
the Board remanded the claims to the RO for additional 
development.  A hearing was held at the RO before RO hearing 
personnel in September 1994, and another one was held at the 
RO before the undersigned traveling Member of the Board in 
September 1996.  The case is now before the Board for final 
review.


FINDING OF FACT

The evidence shows that the veteran's current back, lung, and 
bilateral hearing loss disorders were first manifested many 
years after service in the 1990's and that they are unrelated 
to any incident of service origin, including the claimed 
in-service diseases, injuries, or symptoms.  




CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 3.307, 
3.309 (2001).  

2.  A lung disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  A bilateral hearing loss disability was not incurred or 
aggravated in service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified the veteran of the 
August 1994 RO rating decision, and that he has been provided 
a statement of the case and other correspondence, informing 
him of the evidence necessary to substantiate his claims and 
of the criteria needed to be satisfied.  The Board concludes 
that the discussions in the August 1994 rating decision, the 
October 1994 statement of the case, the September 1995 
supplemental statement of the case, and letters sent to the 
veteran, including the April 2001 VCAA letter to the veteran 
and the September 1997 Board remand, informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The veteran 
was specifically informed of his need to submit evidence of 
current disability and evidence linking the disability to 
service.

Second, VA has a duty to assist the veteran by making 
reasonable efforts to obtain evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.103 (2000); 66 Fed. Reg. 45620-45632.  
The veteran indicated what treatment he received, and VA has 
made reasonable attempts to obtain all such necessary 
treatment records.  The veteran has been advised of the 
results of its attempts and that he has the right to submit 
additional evidence.  There are of record service records as 
well as VA and private medical records relating to his 
claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  One of those communications occurred during 
the hearing before the undersigned in September 1996, at 
which time the veteran was advised that he had 30 days to 
submit additional evidence for each of his claims.  In this 
case, the Board finds that VA has complied with 
38 C.F.R. § 3.103, 38 C.F.R. §§ 3.159 and 3.326 as amended 
[see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, it sent the veteran a VCAA 
letter in January 2002 and its development and adjudication 
of the veteran's claims was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claims.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

It appears that the veteran's service medical records were 
lost in the National Personnel Records Center fire.  Under 
such circumstances, VA bears a heightened obligation to 
assist the veteran in the development of his claim.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board 
concludes that its heightened obligations have been met.  The 
record is demonstrative of extensive, reasonable VA attempts 
to obtain pertinent information from the veteran and on his 
behalf.

Factual background

There are no service medical records contained in the file.  
Morning reports indicate that the veteran was released from 
an army hospital and returned to his organization in March 
1953.  The National Personnel Records Center indicated in 
January 1995 that there are no SGO records.

There are no medical records of treatment for back, lung, or 
bilateral hearing loss problems of record between service 
discharge in October 1955 and 1991.  

Turning for the moment to assertions not contained in medical 
records, in the veteran's VA Form 21-526 received in February 
1994, he swore that he each of his disabilities began in Fort 
Jackson in December 1952 when he fainted and was taken to a 
hospital, and that he had received no treatment by private 
physicians for back, lung, or hearing problems after service.

During the hearing which was held at the RO in November 1994, 
the veteran testified that he injured his back when he passed 
out at Ft. Jackson during basic training and that he had no 
back treatment shortly after service.  When he was asked if 
he had had problems with his lungs shortly after service, he 
stated "I've been in and out, you know, for bronchial 
troubles all the time."  When asked if he would have had any 
types of physicals or examinations for work or for an 
insurance company or anything like that that would support 
the fact that he had a back and lung condition shortly after 
service, he said no.  He stated that there would be no 
available witnesses whom witnessed him falling and injuring 
his back or remembering him being hospitalized, and that he 
felt that he had had pneumonia when he was hospitalized.  
This was during basic training, when he passed out in the 
barracks and they took chest X-rays of him and told him he 
had spots on his lungs.  Also during basic training, they 
fired recoilless rifles without ear plugs and his ears rang.  
Also, his military occupational status was as a gunner and a 
paratrooper, and they shot ammunition.  He felt that his 
hearing loss was due to military service.  In the year he got 
out of service, he received antibiotics and a chest X-ray.  
All of the physicians that treated him then are deceased now.  
He went to the hospital several times during service for 
hearing loss, while in Fort Jackson.  They gave him pills.  

During the hearing before the undersigned at the RO in 
September 1996, the veteran stated that doctors never looked 
at his back in service, but instead just gave him chest X-
rays and told him stuff was in his lungs.  He stated that he 
had been exposed to loud explosions from ordnance in service 
and that he went to the hospital several times in about 1954 
to 1955 at Ft. Bragg for congestion and ringing in his ears.  
He had seen two private doctors between 1956 and 1979 for his 
back, but they were deceased now and their records were 
unavailable.  He stated that he retired on disability and was 
receiving Social Security disability insurance benefits due 
to his back and his lungs, based on VA medical records.  

In October 1999, a letter was received from the Social 
Security Administration indicating that the veteran had never 
applied for Social Security Administration disability 
insurance benefits but was instead receiving retirement 
benefits.    

In April 2001, the RO requested that the veteran complete VA 
Forms 21-4142 so that it could obtain private treatment 
records.  In response, in April 2001, the veteran stated on a 
VA Form 21-4142:  "All Medical Records are at the VA in 
Jackson, MS", and that treatment started in 1990 for back, 
lung, and hearing conditions.

Turning now to the medical evidence, there are private 
pharmacy record dating from 1989 to 1995 of record.  They do 
not indicate for what problem(s) the veteran was treated.  

A July 1991 private medical record documents complaints of 
pain and numbness in both legs and a normal chest X-ray.  

A September 1991 VA medical record reports a one year history 
of gradually worsening intermittent aching and numbness of 
both legs.  X-rays revealed degenerative changes and 
decreased disc spaces at L3-4, L4-5, and L5-S1.  The 
impression was probable lumbar stenosis.  In December 1991, 
he reported a several year history of back pain.

A March 1994 VA audiometry-ear disease examination notes a 
history of the veteran shooting recoilless rifles and 
excessive noise associated with that for a number of years.  
The veteran reported first noting ringing of his ears on 
exposure to this noise.  Over the years, it had become more 
permanent.  He also noticed that since that time, he had 
developed a progressive difficulty in understanding what 
people were saying.  The assessment was that the veteran 
appeared to have bilateral high frequency hearing loss and 
associated tinnitus which were due to severe noise exposure 
"in the past".

An April 1994 VA examination report shows that the veteran 
had bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2001).  The report notes that a pulmonary 
function test revealed moderate restrictive ventilatory 
impairment and shows a diagnosis of bronchitis.  

Another April 1994 VA examination report shows a history of 
parachute jumps in service, some of them "bad", but with no 
specific back injury or treatment for it recalled.  The 
veteran reported that his back continued to trouble him after 
service.  Then, he worked in the oil fields doing what he 
called connection work and had back problems but apparently 
he did not have any specific treatment or diagnosis.  The 
impression was probable traumatic and degenerative arthritis 
of the back, and with a history of trauma in service but not 
a specific episode that the examiner could document.  


Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303(a), (b), and (d).

Service connection for arthritis and an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (2001).

Analysis

The veteran does not allege that diseases or injuries were 
incurred in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001) do not apply.  

The preponderance of the evidence of record is against a 
finding of in-service back, lung, and hearing loss diseases, 
injuries, or disability.  The veteran has made assertions to 
the effect of having back, lung, and hearing problems and 
lung and hearing treatment in service.  His assertions of 
symptoms are capable of proving symptoms in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  That being said, 
the lack of supporting evidence for many years after service 
is more probative of whether he sustained back, lung, and 
hearing loss diseases or injuries in service than his 
statements in a compensation setting are.  

The fact that the veteran's service medical records are 
unavailable through no fault of the veteran's has been 
considered, and it is noted that there is a heightened duty 
to explain VA's decision in light of this.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  He has given VA much 
vague and conflicting information about what happened in and 
after service and about how evidence to support it could be 
obtained.  A comparison of his assertions which are reported 
in the first half of the factual background above clearly 
reveals this.  His assertions -- as to in-service or post-
service events -- are not corroborated.  This goes to the 
probative value of his statements about pertinent in-service 
disease, injuries, symptoms, or treatment.  The only reliable 
information about what happened in service was that he was 
hospitalized and released to a unit in March 1953.  This is 
from a morning report.  Service incurrence or aggravation of 
back, lung, and hearing loss diseases or injuries is not 
shown.  

The next question is as to whether the veteran has current 
disability related to disease or injury incurred in service.  
The evidence shows that back, lung, and bilateral hearing 
loss disabilities were diagnosed in 1991, 1994, and 1994, 
respectively.  The veteran tends to relate them to service by 
saying, essentially, that he had diseases, injuries, and/or 
symptoms in service and continuity of symptoms since service, 
and that his disabilities are related to service.  

However, the veteran is not competent of opining that he has 
disability now due to in-service disease or injury, as he is 
a layperson, Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. 
App. 93.  Furthermore, while the VA examiners whom examined 
him in 1994 felt that he had back and bilateral hearing loss 
disabilities due to probable trauma and noise exposure, they 
did not relate the disabilities to in-service back trauma or 
noise exposure.  Accordingly, 38 C.F.R. § 3.303(d) theories 
are not proven.  Under 38 C.F.R. § 3.303(d), the evidence 
must show that the diseases are related to service.

Next, the veteran's allegations of continuity of 
symptomatology since service are disproved by more probative 
evidence, i.e., the lack of medical records or other 
evidence, for many years after service, to corroborate them.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Rose v. 
West, 11 Vet. App. 169 (1998); Voerth v. West, 13 Vet. App. 
117 (1999).  Furthermore, medical evidence relating the 
claimed continued symptomatology to the veteran's present 
conditions is not present.  Thus, continuity of 
symptomatology is not established.  In reaching this 
determination, the veteran, in 1991, reported a several year 
history of back pain, rather than a history dating to 
service.  The veteran's statement for treatment purposes is 
far more probative than his more recent statements for 
monetary benefits.  His statement for treatment purposes that 
there had been a relatively recent onset also explains the 
absence of medical evidence in the immediate intervening 
years after service.  The veteran's conflicting statements 
also damage his credibility.

As the preponderance of the evidence is against the claims, 
there is no doubt to be resolved in the veteran's favor, and 
the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a back disorder, a lung 
disorder, and a bilateral hearing loss disability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

